     Case 2:18-cv-00103-APG-GWF Document 18 Filed 10/04/18 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1   Ace C. Van Patten
     Nevada Bar No. 11731
 2   Ramir M. Hernandez, Esq.
     Nevada Bar No. 13146
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     avanpatten@wrightlegal.net
 5   rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Rushmore Loan Management Services LLC

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
 9    ROBERT M. HOWELL,                                   Case No.: 2:18-cv-00103-APG-GWF

10                  Plaintiff,                            STIPULATION AND ORDER TO
                                                          EXTEND DEADLINE TO FILE
11          vs.                                           DISPOSITIVE MOTIONS
12
      RUSHMORE LOAN MANAGEMENT
13    SERVICES LLC; EQUIFAX INFORMATION
      SERVICES, LLC,
14
15                  Defendants.

16          Defendant, Rushmore Loan Management Services LLC (hereinafter “Defendant”), and
17
     Plaintiff, Robert M. Howell (hereinafter “Plaintiff”), by and through their respective attorneys of
18
     record, hereby stipulate as follows:
19
20           1. Plaintiff filed a Complaint on January 19, 2018.

21           2. Rushmore filed an Answer to the Complaint on March 12, 2018.
22           3. On March 23, 2018, the Court entered a Discovery Plan and Scheduling Order [ECF
23
                  No. 10]. The Scheduling Order set the dispositive motion deadline for October 8,
24
                  2018.
25
26           4. This is the parties’ first request for an extension of the deadline to file dispositive

27                motions.
28           5. The extension is not being ascertained to cause undue delay or burden to the parties.



                                                  Page 1 of 2
     Case 2:18-cv-00103-APG-GWF Document 18 Filed 10/04/18 Page 2 of 2



             6. Good cause exists to grant the stipulation because the parties are discussing
 1
 2              settlement of the claims against Defendant.

 3           7. The parties stipulate and agree that the parties shall have up to and including October
 4
                22, 2018 to file dispositive motions.
 5
       DATED this 3rd of October, 2018.                 DATED this 3rd of October, 2018.
 6     WRIGHT, FINLAY & ZAK, LLP                        HAINES & KRIEGER, LLC
 7
       /s/ Ramir M. Hernandez                           /s/ David H. Krieger
 8     Ramir M. Hernandez, Esq.                         David H. Krieger, Esq.
 9     Nevada Bar No. 13146                             Nevada Bar No. 9086
       7785 W. Sahara Ave., Suite 200                   8985 S. Eastern Ave., Ste. 350
10     Las Vegas, NV 89117                              Henderson, NV 89123
       Tel: (702) 475-7964                              Tel: (702) 880-5554
11     Fax: (702) 946-1345                              Fax: (702) 385-5518
12     Attorneys for Defendant, Rushmore Loan           Attorneys for Plaintiff, Robert M. Howell
       Management Services LLC
13
14                                               ORDER
15
     IT IS SO ORDERED.
16
                        11th day of October, 2018.
            DATED this _______
17
18                                                        ___________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
19   Respectfully Submitted By:
20
     WRIGHT, FINLAY & ZAK, LLP
21
     /s/ Ramir M. Hernandez
22   Ramir M. Hernandez, Esq.
     Nevada Bar No. 10751
23
     7785 W. Sahara Ave., Suite 200
24   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
25   Attorneys for Defendant, Rushmore Loan Management Services LLC
26
27
28



                                                Page 2 of 2
